Citation Nr: 0122260	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than June 14, 1998, 
for the award of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO awarded dependency and 
indemnity compensation benefits, effective June 14, 1998.


FINDINGS OF FACT

1.  The veteran served in Vietnam while on active duty.

2.  The veteran died in January 1982 as a result of Hodgkin's 
disease.  

3.  Hodgkin's disease was added as a presumptive disability 
due to Agent Orange exposure on February 3, 1994.

4.  An application for dependency and indemnity compensation 
benefits was received by the appellant in June 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 14, 
1998, for the award of dependency and indemnity compensation 
benefits have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.114 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in Vietnam for approximately six months.  
He died in January 1982 as a result of Hodgkin's Disease.  
The record reflects that a VA Form 21-530, Application for 
Burial Benefits, was received by the appellant on January 15, 
1982.  She indicated on the application that she had signed 
it on January 7, 1982.

On January 26, 1982, the RO sent the appellant a letter 
regarding the veteran's death and enclosed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by Widow/er or Child.  In February 1982, the RO 
informed the appellant that burial benefits had been 
authorized.

On June 14, 1999, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by Surviving Spouse or Child.  She attached 
copies of the veteran's DD214 and death certificate and a 
copy of their marriage certificate.  In July 1999, the RO 
granted dependency and indemnity compensation.  In the 
decision, the RO noted that the veteran had served in Vietnam 
during the period that Agent Orange had been in use.  It 
further noted that in February 1994, VA had added Hodgkin's 
Disease to the list of presumptive disabilities due to Agent 
Orange exposure.  The RO stated that since the claim was not 
received until June 14, 1999, that the earliest effective 
date possible to award the appellant dependency and indemnity 
compensation benefits was June 14, 1998, one year prior to 
her filing her claim, citing to 38 C.F.R. § 3.114(a)(3).

Attached to the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in July 2000, were a VA Form 21-
534, Application for Dependency and Indemnity Compensation or 
Death Pension by Widow/er or Child, dated January 7, 1982; a 
copy of the VA Form 21-530, Application for Burial Benefits, 
submitted in January 1982; a copy of the January 1982 letter 
from the RO, which showed it had enclosed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by Widow/er or Child; a copy of the February 
1982 letter from the RO showing that burial benefits had been 
authorized; and a VA Form SSA-24, Application for Survivor 
Benefits through the Social Security Administration, which 
was neither signed nor dated.

In September 2000, the RO wrote to the Social Security 
Administration, requesting that it submit a copy of the SSA-
24 that it had received from the appellant, which should 
include the date of receipt.  A follow-up letter was written 
to the Social Security Administration in March 2001, where 
the RO noted that it had not heard back as to the appellant's 
application for benefits with the Social Security 
Administration.  In a March 2001 letter, the Social Security 
Administration stated that it had no record of any 
application for benefits under either the appellant's Social 
Security number or the veteran's Social Security number.  It 
noted, however, that the appellant had received child's 
benefits on her father's Social Security number during the 
1960s and 1970s.

The appellant's argument is that she filed a claim for 
dependency and indemnity compensation benefits in 1982 by 
handing over her application to the clerk at the RO.  She 
asserts that the clerk refused to accept the application 
because she did not have any children and that she is 
entitled to dependency and indemnity compensation benefits as 
of 1982, the time of the veteran's death.  The appellant 
further asserts that she submitted a claim for survivor 
benefits through the Social Security Administration in 1982, 
which should allow for a 1982 effective date.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  In the July 1999 rating decision on 
appeal and the November 1999 statement of the case, the RO 
informed the appellant of the reasons and bases it determined 
that the effective date for the award of dependency and 
indemnity compensation benefits was June 14, 1998.  In the 
November 1999 statement of the case, the RO also included the 
pertinent regulations that applied to the appellant's claim 
for entitlement to an earlier effective date.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, the Oregon Department of Veterans 
Affairs.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
appellant and her representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the record discloses that following the 
appellant's report that she had submitted a claim for 
survivor's benefits with the Social Security Administration, 
the RO sought to obtain evidence of such from the Social 
Security Administration.  A letter from the Social Security 
Administration was received in March 2001.  The appellant has 
not alleged that there are any additional records related to 
her claim for an earlier effective date for the award of 
dependency and indemnity compensation benefits that have not 
been associated with the claims file.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate the claim.  Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant, as the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown,  4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

III.  Criteria

Initially, the Board notes that under 38 U.S.C.A. § 5110(g) 
(West 1991), it states the following:

Subject to the provisions of section 5101 
of this title, where. . . dependency and 
indemnity compensation . . . is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found but 
shall not be earlier than the effective 
date of the Act or administrative issue.  
In no event shall such award or increase 
be retroactive for more than one year 
from the date of application therefor or 
the date of the administrative 
determination of entitlement, whichever 
is earlier.

See also 38 C.F.R. § 3.114(a) (2000).  Under that regulation, 
VA clarifies that if a claim for dependency and indemnity 
compensation is reviewed at the request of the claimant more 
than one year after the effective date of the liberalizing 
law or VA issue, that benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3) (2000).

Under section 5105 of chapter 38 of the United States Code, 
which addresses joint applications for Social Security and 
dependency and indemnity compensation, it states, in part:

(a) The Secretary [of VA] and the 
Commissioner of Social Security shall 
jointly prescribe forms for use by 
survivors of members and former members 
of the uniformed services in filing 
application for benefits under chapter 13 
of this title and title II of the Social 
Security Act (42 U.S.C. § 401 et seq.).  
Each such form shall request information 
sufficient to constitute an application 
for benefits under both chapter 13 of 
this title and title II of the Social 
Security Act (42 U.S.C. § 401 et seq.).  

(b) When an application on such form is 
filed with either the Secretary or the 
Commissioner of Social Security, it shall 
be deemed to be an application for 
benefits under both chapter 13 of this 
title and title II of the Social Security 
Act (42 U.S.C. § 401 et seq.). . . .

The implementing regulation states, in part:

An application on a form jointly 
prescribed by the Secretary and the 
Secretary of Health, Education, and 
Welfare filed with the Social Security 
Administration on or after January 1, 
1957, will be considered a claim for 
death benefits, and to have been received 
in the Department of Veterans Affairs as 
of the date of receipt in Social Security 
Administration. . . .

38 C.F.R. § 3.153 (2000).

On February 3, 1994, Hodgkin's Disease was added to the list 
of presumptive disabilities due to Agent Orange exposure.  
See 59 Fed. Reg. 5106 (Feb. 3, 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an effective date earlier than June 14, 1998, 
for the award of dependency and indemnity compensation 
benefits.  The appellant filed her claim for dependency and 
indemnity compensation benefits on June 14, 1999, which 
showed that the veteran died as a result of Hodgkin's 
Disease.  In February 1994, Hodgkin's Disease was added to 
the list of presumptive disabilities due to Agent Orange 
exposure.  The RO was correct in applying 38 C.F.R. 
§ 3.114(a)(3) to the appellant's claim and granting an 
effective date one year prior to the submission of the 
appellant's claim for dependency and indemnity compensation 
benefits.  That is the earliest effective date possible based 
upon the facts in this case.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a).

The Board is aware that the appellant has asserted that she 
attempted to file a claim for dependency and indemnity 
compensation benefits in January 1982 and that she should be 
given an effective date as of that time.  She has submitted a 
copy of an application for dependency and indemnity 
compensation benefits, which is dated January 1982.  The 
record does not show that a claim for dependency and 
indemnity compensation benefits was received in January 1982 
(although the record clearly shows that a claim for burial 
benefits was submitted by the appellant at that time).  Thus, 
without evidence in the claims file that a claim for 
dependency and indemnity compensation was submitted in 
January 1982, an effective date of 1982 would not be 
warranted.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993) 
(noting that 38 U.S.C. § 5101(a) states that a specific claim 
must be filed in order for benefits to be paid or furnished 
to any individual); see also Wells v. Principi, 3 Vet. 
App. 307 (1992).  

However, even accepting the appellant's allegation that she 
submitted a claim for dependency and indemnity compensation 
benefits in January 1982, that would not allow an effective 
date of January 1982 for the award of dependency and 
indemnity compensation benefits.  Specifically, at the time 
of the veteran's death, the veteran was neither service 
connected for Hodgkin's Disease nor was Hodgkin's Disease 
considered to be associated with Agent Orange exposure.  
Thus, even if the appellant had filed a claim for dependency 
and indemnity compensation benefits in January 1982, her 
claim would have been denied.  If, on the other hand, her 
claim for dependency and indemnity compensation benefits had 
been pending since January 1982, the earliest effective date 
she could receive is February 3, 1994.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).  

However, the Board finds that a claim for dependency and 
indemnity compensation benefits has not been pending since 
January 1982, and thus an effective date of February 3, 1994, 
would not be warranted.  As stated above, the record does not 
show that a claim for dependency and indemnity compensation 
benefits was received in January 1982.  Instead, the record 
shows that the only claim filed at the time of the veteran's 
death was that of burial benefits, which were granted.  The 
appellant's allegation that the clerk refused to accept the 
application for dependency and indemnity compensation 
benefits is not credible.  The appellant stated the clerk 
told her that she was not eligible because there were no 
children involved.  That is not accurate information, as 
dependency and indemnity compensation is for both the 
veteran's surviving spouse and/or for the veteran's child or 
children.  Additionally, there would be no basis for a clerk 
to deny a person from submitting a claim.  Without evidence 
in the record that a claim for dependency and indemnity 
compensation benefits was submitted in January 1982, the 
Board will not concede such.  Additionally, there was no 
claim submitted by the appellant from 1982 (the burial 
benefits claim) to June 1999, and thus, an effective date 
earlier than 1998 would not be warranted.  See id.

As to the appellant's argument that because she had filed a 
claim with the Social Security Administration for survivor 
benefits in 1982 that she warrants an effective date of 1982, 
the evidence does not support that the appellant submitted a 
claim with the Social Security Administration in 1982.  The 
RO requested corroboration by the Social Security 
Administration of when the appellant had filed a claim.  The 
Social Security Administration submitted a response, stating 
that the appellant had not filed any claim for benefits based 
upon either her or the veteran's Social Security number.  
Thus, an earlier effective date is not warranted based upon 
the appellant's assertion of having submitted a Social 
Security Administration claim in 1982, as there was no claim 
submitted.

The RO has granted the appellant the earliest effective date 
allowed by law based upon the facts in this case.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than June 14, 1998, for the award of dependency and indemnity 
compensation benefits, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.



ORDER

The claim for entitlement to an effective date earlier than 
June 14, 1998, for the award of dependency and indemnity 
compensation benefits is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

